NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted August 29, 2007*
                                 Decided March 13, 2008

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

No. 07‐1440    

MARSHA B. BREWER,                                   Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 04 C 694
WISCONSIN BOARD OF BAR
EXAMINERS, et. al.,                                 William C. Griesbach, 
     Defendants‐Appellees.                          Judge.



                                         O R D E R

        Marsha Brewer, who has a mental disability, is a graduate of the University of
Wisconsin Law School who disclosed in her application for admission to the Wisconsin Bar
that the Social Security Administration had certified her as disabled.  The Wisconsin Board


       *
          After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See
FED. R. APP. P. 34(a)(2).
No. 07‐1440                                                                                Page 2

of Bar Examiners (“the Board”) inquired further, and learned that Brewer receives Social
Security disability benefits in part because of chronic depression and fatigue, for which she
currently receives no treatment or medication.  Responding to a request from the Board,
Brewer authorized the release of her medical records, but her doctors had not retained
them.  The Board directed Brewer to undergo and pay for a $2,000 psychological evaluation,
which she refused to do.  Brewer offered instead to provide affidavits from former
employers and law‐school professors who could attest to her fitness to practice law, but the
Board rejected this alternative.  The Board declined to act on her application, and as a result
Brewer—temporarily, as we will see—lost her chance to be admitted to the bar without
having to pass a bar examination, a privilege of graduates of Wisconsin law schools, known
as “diploma privilege.” 

        Brewer sued the state, the Wisconsin Supreme Court, the Board, and various persons
in their official and individual capacities (collectively, “the Board”), asserting violations of
her constitutional rights under 42 U.S.C. §§ 1983 and 1985, as well as claims under Title II of
the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131‐12134, and the Vocational
Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. §§ 701‐718.  The district judge
dismissed all of her claims except for those seeking injunctive relief under the ADA
(specifically, restoration of her diploma privilege and review of her bar application without
the need for a psychological evaluation).  These claims survived a motion for summary
judgment.  Faced with the prospect of a trial, the Board promised Brewer that if she
reapplied for admission she would retain her diploma privilege and would not be required
to undergo a psychological evaluation.  Because Brewer received all that she had sought by
these claims for injunctive relief, the district court dismissed them as moot.  Brewer appeals
the dismissals, including the dismissal of her claims for damages. 

       We can dispose quickly of Brewer’s § 1983 claims under the Fourth and Fourteenth
Amendments to the Constitution, as well as the § 1985 claims, all of which depend on
constitutional violations, see Bublitz v. Cottey, 327 F.3d 485, 488 n.3 (7th Cir. 2003).  Brewer
alleged that in requesting a psychological evaluation and access to her medical records the
Board violated her Fourth Amendment rights.  But a psychological evaluation is not a
“search” for Fourth Amendment purposes.  See Greenawalt v. Ind. Dep’t of Corr., 397 F.3d 587,
589‐90 (7th Cir. 2005).  Anyway the Board did not obtain the records.  

        Brewer’s allegation that the Board deprived her of a property right and liberty
interest in pursuing her chosen profession also fails.  Any constitutional interest that she
may have in pursuing her desired profession is “subject to reasonable government
regulation.”  Conn v. Gabbert, 526 U.S. 286, 292 (1999).  Her receiving disability benefits
signifies that the federal government considers her unable to pursue gainful employment,
see 42 U.S.C. § 423(d)(2)(A); Lee v. City of Salem, 259 F.3d 6678, 672 (7th Cir. 2001), and it was
No. 07‐1440                                                                               Page 3

reasonable for the Board therefore to require a psychological fitness evaluation of her before
licensing her to practice law.  Brewer’s desire for a speedy and routine approval of her
application did not establish a property interest.  See Schroeder v. City of Chi., 927 F.2d 957,
959 (7th Cir. 1991); Scott v. Vill. of Kewaskum, 786 F.2d 338, 339 (7th Cir. 1986) (citing Bd. of
Regents v. Roth, 408 U.S. 564, 577 (1972)).  

        Brewer’s claim that the Board’s request for a psychological evaluation violated her
right to equal protection also fails.  The Board is to license only persons “whose record of
conduct justifies the trust of clients, adversaries, courts and others with respect to the
professional duties owed to them.”  Wis. Admin. Code BA § 6.01.   Given Brewer’s disabling
mental‐health condition, the Board’s request for a psychological evaluation was rationally
related to its interest in ensuring that only competent persons are admitted to practice law
in Wisconsin.  See Bd. of Trustees of the Univ. of Ala. v. Garrett, 531 U.S. 356, 366‐67 (2001);
Martin‐Trigona v. Underwood, 529 F.2d 33, 36 (7th Cir. 1975) (per curiam).  

        The district court rejected Brewer’s claims under the Americans with Disabilities Act
on the ground that the Board was immune from suit because the Act does not abrogate state
immunity for claims challenging attorney‐licensing practices.  Brewer cites Tennessee v. Lane,
541 U.S. 509 (2004), but it holds only that in enacting the ADA, Congress had identified a
history and pattern of unconstitutional discrimination against the disabled with respect to
their fundamental right of access to the courts,  541 U.S. at 522‐29, and by doing so had
validly abrogated state immunity for such claims.  Id. at 533‐34.  Brewer does not argue that
Congress has ever identified a history and pattern of unconstitutional discrimination
against the disabled in the administration of attorney‐licensing schemes.  It has not.  See
Garrett, 531 U.S. at 368‐69; Roe v. Johnson, 334 F. Supp. 2d 415, 422 (S.D.N.Y. 2004).  Brewer’s
ADA claims against individual defendants in their individual capacity must fail because the
Act authorizes suits only against public entities, see 42 U.S.C. §§ 12131‐12133; United States v.
Georgia, 546 U.S. 151, 154 (2006); Walker v. Snyder, 213 F.3d 344, 346 (7th Cir. 2000).

       As for Brewer’s Rehabilitation Act claims, she presented no competent evidence that
the Board receives federal assistance, as is required under the Rehabilitation Act.  See 29
U.S.C. § 794(b); Schroeder, 927 F.2d at 962.  Brewer cannot proceed against any of the
individual defendants in their personal capacities because the Act authorizes suits only
against public entities.  See 29 U.S.C. §§ 794, 794a; Grzan v. Charter Hosp. of Northwest Ind.,
104 F.3d 116, 119‐20 (7th Cir. 1997). 

        Finally, the Board has offered all of the relief the courts could provide for Brewer,
and, as a pro se litigant, she cannot represent other bar applicants in this appeal.  See Malone
v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007) (per curiam); Muzikowski v. Paramount Pictures
Corp., 322 F.3d 918, 924 (7th Cir. 2003).  She insists that her injury is “capable of repetition,
yet evading review,” but we disagree because she has made no showing that the Board is
No. 07‐1440                                                                             Page 4

likely to renege on its promise to her.  See Wernsing v. Thompson, 423 F.3d 732, 745 (7th Cir.
2005); In re Estab’t Inspection of Caterpillar Inc., 55 F.3d 334, 337 (7th Cir. 1995).

                                                                                 AFFIRMED.